Case 1:20-cv-03850-RRM-VMS Document 22 Filed 09/11/20 Page 1 of 2 PageID #: 300



  PETER SIACHOS
  PSIACHOS@GORDONREES.COM
  DIRECT DIAL: (973) 549-2532

       Admitted In: NJ, NY, SC, and DC
                                                                                       ATTORNEYS AT LAW
                                                                                 18 COLUMBIA TURNPIKE, SUITE 220
                                                                                     FLORHAM PARK, NJ 07932
                                                                                      PHONE: (973) 549-2500
                                                                                       FAX: (973) 377-1911
                                                                                      WWW.GORDONREES.COM




                                             September 11, 2020


 Via ECF

 The Hon. Chief Judge Roslynn R. Mauskopf
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

             Re:      ILKB, LLC v. Camac Partners LLC et al.
                      Civil Action No. 1:20-cv-03850-RRM-VMS

 Dear Chief Judge Mauskopf:

          The Parties have agreed to enter into a settlement conference, which is scheduled to occur
 on Friday, September 18. In order to focus efforts on settlement, the Parties respectfully request a
 modification of the schedule set by your September 10 minute order, if the case is not able to be
 settled:

            Plaintiff ILKB shall file any Amended Complaint by September 28;

            Defendants' opposition to the application for injunctive relief, and the motion to dismiss
             shall be served by October 8;

            Plaintiff's reply in support of its application for injunctive relief and its opposition to the
             motion to dismiss shall be served by October 15;

            Defendants’ reply in support of its motion to dismiss shall be served, and the fully-briefed
             motion shall be filed, by October 22.

 ///

 ///

 ///

 ///
Case 1:20-cv-03850-RRM-VMS Document 22 Filed 09/11/20 Page 2 of 2 PageID #: 301
 The Hon. Chief Judge Roslynn Mauskopf
 United States District Court Judge
 September 11, 2020
 Page 2

       The Parties appreciate your consideration of this request.


                                             Respectfully Yours,

                                             GORDON & REES LLP

                                             /S/ Peter G. Siachos

                                             PETER G. SIACHOS (PS-1107)


                                             Ballard Spahr

                                             /S/ Maria Gall

                                             MARIA GALL
